Exhibit 10.2

AMENDED AND RESTATED

ETHANOL MARKETING AGREEMENT*

THIS ETHANOL MARKETING AGREEMENT (the “Agreement”) is entered into on 29, 2007,
to be effective as of the “Effective Date” (defined in Section 1(c) hereof), by
and between Archer Daniels Midland Co., a Delaware corporation with its
principal place of business in Decatur, Illinois (“ADM”), and LSCP, L.L.L.P., an
Iowa limited liability limited partnership with its principal place of business
in Marcus, Iowa (“LS”).

BACKGROUND

WHEREAS, ADM and LS are both in the business of processing corn to produce
ethanol for commercial sale; and

WHEREAS, ADM has knowledge of the ethanol industry in the United States, and has
experience related to ethanol marketing, sales, and distribution; and

WHEREAS, LS entered into an Ethanol Marketing Agreement ,dated February 19,
2002, with Minnesota Corn Processors, LLC (the “Initial Agreement”); and

WHEREAS, Minnesota Corn Processors, LLC subsequently assigned the Initial
Agreement to ADM and ADM assumed all the rights, duties and obligations of
Minnesota Corn Processors under the Initial Agreement; and

WHEREAS, LS and ADM believe that it would be in their mutual best interests for
ADM to continue to purchase ethanol produced by LS, for purposes of marketing,
selling, and distributing that ethanol, along with the ethanol produced by ADM;
and

WHEREAS, LS and ADM desire to amend and restate the Initial Agreement, for
purposes of setting out the terms and conditions of the business arrangement.

NOW, THEREFORE, the parties to this Agreement hereby covenant and agree as
follows:

AGREEMENT

1.             TERMS OF THIS AGREEMENT.

(a)           The Initial Term.  The term of this Agreement will be for four
years from its Effective Date, unless this Agreement is terminated earlier in
the manner described below in Section 2.  That four-year period will hereafter
be referred to as the “Initial Term.”

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.


--------------------------------------------------------------------------------


(b)           The Renewal Terms.  Unless this Agreement is terminated in the
manner described below in Section 2, this Agreement will automatically renew for
successive additional terms of one year each.  These additional terms will each
be referred to hereafter as a “Renewal Term.”

(c)           Effective Date.  “Effective Date” means the earlier of the date
upon which this Agreement is executed or February 19, 2007.

2.             TERMINATION.  This Agreement may be terminated under the
circumstances set out below.

(a)           Termination for Intentional Misconduct.  If either party engages
in intentional misconduct reasonably likely to result in significant adverse
consequences to the other party, the party harmed or likely to be harmed by the
intentional misconduct may terminate this Agreement immediately, upon written
notice to the party engaging in the intentional misconduct.

(b)           Termination for Uncured Breach.  If one of the parties breaches
the terms of this Agreement, the other party may give the breaching party a
notice in writing which specifically sets out the nature and extent of the
breach, and the steps that must be taken to cure the breach.  After receiving
the written notice, the breaching party will then have thirty (30) days to cure
the breach, if the breach does not involve a failure to make any payments which
are required by this Agreement.

If the breach does involve a failure to make any payments which are required by
this Agreement, then the breaching party will have five (5) days after receiving
the written notice to cure the breach.  If the breaching party does not cure any
breach within the applicable cure period, then the non-breaching party will have
the right to terminate this Agreement immediately.

(c)         Termination at the End of the Initial Term or Any Renewal Term. 
Either party may terminate this Agreement at the end of the Initial Term, or at
the end of any Renewal Term, by providing the other party with a written notice
of intent to terminate.  Such a written notice of intent to terminate must
specify the proposed termination date, and must be received by the
non-terminating party at least three (3) months before the proposed termination
date.

(d)           Termination by Mutual Written Agreement.  This Agreement may also
be terminated upon any terms and under any conditions which are mutually agreed
upon in writing by the parties.

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

2


--------------------------------------------------------------------------------


3.             REPRESENTATIONS AND WARRANTIES OF LS.  In connection with its
sale of ethanol to ADM under this Agreement, LS makes the following
representations and warranties, for the benefit of ADM:

(a)           Good Title.  LS will have good and marketable title to all of the
ethanol sold to ADM under this Agreement, free and clear of all liens and
encumbrances.

(b)           Corporate Existence and Good Standing.  LS is a limited liability
limited partnership validly existing and in good standing under the laws of the
State of Iowa.

(c)           Corporate Authority and Corporate Approval.  LS has the power and
authority to enter into this Agreement.  Further, LS has taken all corporate
action necessary to authorize it to execute, become bound by, and perform its
duties and obligations under this Agreement.

(d)           No Conflicts as to Law or Agreements.  The execution of this
Agreement by LS, the sale and transfer of ethanol from LS to ADM, and the taking
of all actions by LS under this Agreement do not require the consent of any
person, entity, or agency; do not violate any law, rule, or regulation; and do
not breach or violate any contract or agreement to which LS is a party, or by
which LS is bound.

(e)           Compliance with Laws.  LS is now in compliance, and during the
entire term of this Agreement will remain in compliance, with all applicable
federal, state, local, and foreign laws, ordinances, orders, rules, and
regulations (“Laws”), other than Laws where neither the costs or potential costs
of failing to comply, nor the costs or potential costs of causing compliance,
would be material to LS or its business or assets.  The definition of Laws set
out above includes, but is not limited to, the Toxic Substances Control Act
(“TOSCA”), and all other laws related to the protection of the environment
(“Environmental Laws”).

(f)            Complete and Accurate Disclosure.  LS has not withheld from ADM
any documents, information, or material facts relating to LS’s ethanol
production capabilities, and/or relating to the business operations of LS. 
Further, no representation or warranty in this Agreement, or in any letter,
certificate, exhibit, schedule, statement, or other document furnished or to be
furnished pursuant to this Agreement, contains any untrue statement of a
material fact.

(g)           Licenses and Permits.  LS now has, and will have at all times
during the term of this Agreement, all of the licenses and permits necessary to
operate the LS Production Facilities.

(h)           Production Capacity.  The amount of ethanol that LS is capable of
producing each year, based on the nameplate design capacity of all of the LS
Production Facilities, will hereafter be referred to as LS’s “Annual Production
Capacity.”  The nameplate

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

3


--------------------------------------------------------------------------------


design capacity of LS’s ethanol plant in Marcus, Iowa, is at least fifty-two
million (52,000,000) gallons of ethanol per year and that is LS’s Annual
Production Capacity as of the Effective Date of this Agreement.  LS has the
plant capacity and the technical capability to produce the quality of ethanol
required under this Agreement, in the quantities required under this Agreement.

LS is currently undergoing an expansion which will increase LS’s nameplate
design capacity by an addition forty million (40,000,000) gallons of ethanol per
year.  Upon completion of LS’s expansion, the nameplate design capacity and
Annual Production Capacity of LS’s ethanol plant in Marcus, Iowa will be at
least ninety-two million (92,000,000) gallons of ethanol per year.  At such time
as the expansion is complete, ADM and LS agree that the nameplate design
capacity and Annual Production Capacity will automatically increase to
ninety-two million (92,000,000) gallons of ethanol per year.  LS shall provide
ADM with written notice at such time as LS reasonably believes that such
expansion is six (6) months from completion, three (3) months from completion
and one (1) month from completion.

(i)            Product Quality.  All of the ethanol sold to ADM by LS under this
Agreement will be of merchantable quality, and will be fit for its intended
purpose.  All such ethanol must meet all applicable ASTM Standards, must meet
the ethanol standards established by the Williams Pipeline test, and must meet
the ethanol standards established by all other standard ethanol industry tests.

(j)            Patent Infringement.  LS is not now, and will not be at any time
in the future during the term of this Agreement, infringing upon any patents or
other intellectual property rights held by any other parties.

4.             REPRESENTATIONS AND WARRANTIES OF ADM.  In connection with
providing the services on behalf of LS which are described in this Agreement,
ADM makes the following representations and warranties, for the benefit of LS:

(a)           Corporate Existence and Good Standing.  ADM is a corporation
validly existing and in good standing under the laws of the State of Delaware.

(b)           Corporate Authority and Corporate Approval.  ADM has the power and
the authority to enter into this Agreement.  Further, ADM has taken all
corporate action necessary to authorize it to execute, become bound by, and
perform its duties and obligations under this Agreement.

(c)           No Conflicts as to Law or Agreements.  The execution of this
Agreement by ADM, the purchasing of ethanol from LS by ADM, and the taking of
all actions by ADM under this Agreement do not require the consent of any
person, entity, or agency; do not violate any law, rule, or regulation; and do
not breach or violate any contract or agreement to which ADM is a party, or by
which ADM is bound.

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

4


--------------------------------------------------------------------------------


(d)           Compliance with Laws.  ADM is now in compliance, and during the
entire term of this Agreement will remain in compliance, with all applicable
federal, state, local, and foreign laws, ordinances, orders, rules, and
regulations (“Laws”), other than Laws where neither the costs or potential costs
of failing to comply, nor the costs or potential costs of causing compliance,
would be material to ADM or its business or assets.  The definition of Laws set
out above includes, but is not limited to, the Toxic Substances Control Act
(“TOSCA”), and all other laws related to the protection of the environment
(“Environmental Laws”).

(e)           Licenses and Permits.  ADM now has, and will have at all times
during the term of this Agreement, all of the licenses and permits necessary to
perform its obligations under this Agreement.

(f)            Product Quality.  All of the ethanol produced by ADM and sold to
its customers under this Agreement will be of merchantable quality, and will be
fit for its intended purpose.  All such ethanol must meet all applicable ASTM
Standards, must meet the ethanol standards established by the Williams Pipeline
test, and must meet the ethanol standards established by all other standard
ethanol industry tests.

(g)           Patent Infringement.  ADM is not now, and will not be at any time
in the future during the term of this Agreement, infringing upon any patents or
other intellectual property rights held by any other parties.

5.             QUANTITY.  During the entire term of this Agreement, LS agrees to
sell to ADM, and ADM agrees to purchase from LS, all of the ethanol produced by
LS at its production facility near Marcus, Iowa (the “LS Production
Facilities”).

6.             PRODUCTION ESTIMATES.  As of the Effective Date of this
Agreement, LS will provide ADM with LS’s best estimate of LS’s anticipated
monthly ethanol production for the next twelve (12) months, to assist ADM in
developing appropriate marketing strategies for the ethanol to be produced by
LS.

On or before the first day of each month, LS will provide ADM with its updated
best estimate of LS’s anticipated monthly ethanol production for the next twelve
(12) months, so that ADM will have ethanol production estimates from LS twelve
(12) months into the future during the entire time that this Agreement is in
effect.

Once this Agreement has been terminated under Section 2(a), Section 2(b), or
Section 2(d) above, LS will no longer be required to provide ADM with any
further monthly ethanol production estimates, except to the extent required in
any written termination agreement between the parties entered into under Section
2(d) above.

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

5


--------------------------------------------------------------------------------


Once either party has sent a written notice of intent to terminate this
Agreement under Section 2(c) above, LS’s monthly ethanol production estimates
must continue to cover the time period through the proposed termination date,
but need not extend to any months after the proposed termination date.

7.             MONTHLY ETHANOL VOLUME REQUIREMENTS

(a)           Development of the Ethanol Volume Requirement.  On or before the
first day of the month, LS will provide ADM with written notice setting out the
number of gallons of ethanol that LS expects to produce and make available for
sale under this Agreement during the next month (the “Ethanol Volume
Requirement”).

For example, on or before April 1, the LS will provide ADM with its Ethanol
Volume Requirement for the next month, which would be May.

(b)           Intent of the Parties to Transact at or Near Full Capacity.  Both
parties acknowledge and agree that if market conditions and other conditions are
favorable, LS intends to operate the LS Production Facilities at or near full
capacity.

8.             SHORTFALLS IN THE MONTHLY ETHANOL VOLUME REQUIREMENTS OF LS.  To
the extent that LS fails to produce enough ethanol to meet LS’s Ethanol Volume
Requirement in any month, ADM will have the right to purchase ethanol elsewhere,
in a commercially reasonable manner, in order to cover the shortfall.  All costs
and expenses related to such purchases which are in excess of the costs and
expenses that ADM would have incurred in the absence of such a shortfall will be
charged to LS.

9.             EXCESS ETHANOL PRODUCTION.  To the extent that LS produces more
than the Ethanol Volume Requirement for a particular month, ADM may, but is not
required to take immediate delivery of such excess ethanol.  If ADM does not
take immediate delivery of such excess ethanol, LS shall add such excess ethanol
to the Ethanol Volume Requirement for the next month, and store such excess
ethanol at its own expense until the next month.

10.           SERVICES TO BE PROVIDED BY ADM.  ADM in its sole discretion will
provide, in good faith, the marketing, sales, storage, and transportation
services for the ethanol produced under this Agreement.

11.           QUALITY ASSURANCE AND QUALITY CONTROL.

(a)           Ongoing QA and QC Support.  As reasonably requested by either
party, ADM will provide reasonably appropriate quality assurance (“QA”) and
quality control (“QC”) support to LS, to assist LS in consistently producing
ethanol at the LS Production Facilities

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

6


--------------------------------------------------------------------------------


which meets the standards for product quality which are set out in Section 3(i)
of this Agreement.

(b)           LS’s Responsibility and Liability for the Ethanol that it
Produces.  Notwithstanding ADM’s agreement to provide LS with QA and QC support
in the manner described in this Section 11, the parties agree that LS will
ultimately be responsible for the quality of the ethanol produced at the LS
Production Facilities.  Further, the parties agree that LS, and not ADM, will be
responsible and liable for all claims related to the quality of the ethanol
produced by LS at the LS Production Facilities.

(c)           LS’s Release of ADM from Liability Related to QA and QC Support. 
ADM’s agreement to provide QA and QC support to LS under this Agreement is a
good faith attempt by ADM to help LS meet the ethanol quality standards set out
in this Agreement, for the mutual benefit of ADM and LS.  However, ADM’s
agreement to provide QA and QC support to LS does not constitute a warranty or a
guarantee of any type with respect to the quality of the ethanol produced by
LS.  Thus, LS and all of its related persons and organizations hereby release
ADM and all of its related persons and organizations from all liability, in the
absence of gross negligence and/or willful misconduct, related to the QA and QC
support provided to LS by ADM under this Agreement.

12.           SALES TO ADM’S ETHANOL CUSTOMERS.  When ADM sells the ethanol
produced under this Agreement to its customers, the parties understand and agree
that the ethanol sales prices, and all other terms and conditions of ethanol
sales to customers under this Agreement, will be established by ADM subject to
commercially reasonable standards.  These decisions may be made by ADM, without
the need for obtaining consent from LS.

13.           PAYMENTS TO ADM FOR SERVICES PROVIDED.  In exchange for the
marketing, sales, storage, and transportation services provided by ADM under
Section 10 above during the Initial Term, LS will pay ADM the sum of [*]. 
During each Renewal Term, the fee paid to ADM by LS for these same services will
be negotiated and agreed upon by the parties.

During any time period after the Initial Term when the parties have not agreed
upon the amount that LS will pay ADM for these services, the fee paid to ADM by
LS for these services will be [*] LS will pay ADM this fee for services by the
fourteenth day of each month, for the services provided and the gallons of
ethanol sold by ADM during the previous month.

14.           INDEPENDENT CONTRACTOR STATUS OF ADM, AND EMPLOYMENT STATUS OF
ADM’S EMPLOYEES.  Nothing contained in this Agreement, including the services to
be provided by ADM on behalf of LS, will make ADM the agent of LS for any
purpose.  ADM and its employees shall be deemed to be independent contractors,
with full control over the manner and method of performance of the services they
will be providing on behalf of LS under this Agreement.

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

7


--------------------------------------------------------------------------------


Any of the employees of ADM which are providing services on behalf of LS under
this Agreement will remain employees of ADM.  These employees will continue to
be paid by ADM and to enjoy the benefits to which they are entitled as employees
of ADM, unless otherwise provided in any separate agreement covering the
services of such employees.

15.           SEPARATE ENTITIES.  LS and ADM are separate entities.  Nothing in
this Agreement or otherwise shall be construed to create any rights or
liabilities of either party to this Agreement with regard to any rights,
privileges, duties, or liabilities of the other party to this Agreement, except
to the extent otherwise provided in this Agreement, or in any other agreement
between the parties to this Agreement.

16.           ORDERING AND SHIPPING PROCEDURES.  ADM and LS agree to follow the
ordering and shipping policies and procedures currently in place, attached
hereto as “Exhibit A.”

17.           PRODUCT DISTRIBUTION.

(a)           The ADM Production Facilities.  ADM presently produces ethanol at
its plant in Marshall, Minnesota (the “Marshall Plant”), and at its plant in
Columbus, Nebraska (the “Columbus Plant”).  The Marshall Plant and the Columbus
Plant may be collectively referred to hereafter as the “ADM Production
Facilities.”

(b)           Product Substitution.  The parties agree that the ethanol produced
at the ADM Production Facilities and the ethanol produced at the LS Production
Facilities will be considered fungible and interchangeable for purposes of
product distribution under this Agreement.  ADM will not brand, label, or
otherwise identify any ethanol sold under this Agreement differently because
that ethanol was produced at the LS Production Facilities, as opposed to being
produced at the ADM Production Facilities.

(c)           Efficient Product Distribution.  When customers purchase ethanol
from ADM that has been produced under this Agreement, ADM may fill the orders of
those customers with ethanol produced at the LS Production Facilities, the ADM
Production Facilities, or both.  ADM will manage the factors such as customer
and delivery locations, order sizes, freight availability, and product delivery
logistics in a manner that will result in a reasonably efficient and cost
effective product distribution, for the mutual benefit of both LS and ADM.

18.           PRODUCT TESTING.  At least twice each week during the term of this
Agreement, and more often at the request of ADM, LS agrees to provide ADM with
samples of the ethanol produced at the LS Production Facilities, so that ADM can
test LS’s product quality on a regular basis.  ADM agrees to provide LS with the
information LS will need in order to collect, pack, and ship these ethanol
samples to ADM in a manner satisfactory to ADM.

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

8


--------------------------------------------------------------------------------


19.           COLLECTION AND RETENTION OF PRODUCT SAMPLES.

(a)           Collection of Product Samples.  During the entire term of this
Agreement, LS agrees to collect samples of not less than 250 milliliters each
from each shipment of ethanol that leaves the LS Production Facilities under
this Agreement.  Each such product sample will be labeled to include the
production date, the plant at which the product sample was produced, and any
other applicable information.

(b)           Retention of Product Samples.  LS agrees to retain these product
samples for at least three months after the date of the shipment from which each
product sample was taken, in a manner which preserves the integrity of each
individual product sample.  Further, LS agrees to promptly provide any of these
samples to ADM, at the request of ADM.

20.           THE ACTUAL PRICE FOR ETHANOL SOLD TO ADM BY LS.  ADM agrees to pay
LS a price for all ethanol sold to ADM by LS under this Agreement that is equal
to the “Final Average Net Ethanol Selling Price,” as defined in this Section
20.  For purposes of this Agreement, the Final Average Net Ethanol Selling Price
will be calculated as follows:

(a)           [*]

(b)           [*]

(c)           [*]

(d)           [*]

21.           THE ESTIMATED PRICE FOR ETHANOL SOLD TO ADM BY LS.

(a)           [*]

(b)           [*]

(c)           Invoices and Payments Between LS and ADM.  LS will invoice ADM,
upon shipment, at the applicable Estimated Average Net Ethanol Selling Price for
all ethanol sold to ADM by LS under this Agreement.  ADM will pay LS for all
such ethanol on a “Net 15 Days” basis.

(d)           [*]

(e)           Reconciliation of Estimated Selling Prices and Actual Selling
Prices After Each Month.  Within fourteen (14) days after ADM provides LS with
the actual Final

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

9


--------------------------------------------------------------------------------


Average Net Ethanol Selling Price for the preceding month, the parties will
reconcile the difference between the Estimated Average Net Ethanol Selling Price
and the actual Final Average Net Ethanol Selling Price for the preceding month. 
If the Estimated Average Net Ethanol Selling Price exceeded the Final Average
Net Ethanol Selling Price, then LS will refund to ADM the overpayments that it
previously received from ADM, within fourteen (14) days after the completion of
this actual and estimated selling price reconciliation.  In lieu of LS directly
refunding any amounts to ADM by separate payment, and ADM directly refunding any
amounts to LS by separate payment, under this Section 21(e), the parties may
offset the required amounts on their next respective monthly payments.

On the other hand, if the Estimated Average Net Ethanol Selling Price was less
than the actual Final Average Net Ethanol Selling Price, then ADM will pay LS
the additional amounts owed to LS, within fourteen (14) days after the
completion of this actual and estimated selling price reconciliation.

22.           MONTHLY MEETINGS.  Representatives of LS and ADM will meet on a
monthly basis to discuss issues related to this Agreement.  It is the intent of
both LS and ADM that these monthly meetings be conducted in a manner that
complies with all applicable state and federal laws.

23.           MONTHLY RECONCILIATION OF SHIPMENT VOLUMES.  On a monthly basis,
LS and ADM will compare and reconcile their information related to the volumes
of ethanol shipped from the LS Production Facilities, in order to minimize
disputes and disagreements between them under this Agreement, and in order to
provide more accurate information for calculating the Average Net Ethanol
Selling Price under Section 20 of this Agreement.

In the event that the parties are unable to agree on which party’s numbers are
correct for any month, the average of the parties’ numbers for such month shall
be used unless either party demands resolution of the issue pursuant to Section
31 of this Agreement.

24.           AUDITING OF ADM’S BOOKS AND RECORDS.

(a)           Audit of Records.  During the term of this Agreement, LS may
either periodically inspect or periodically require that quarterly or annual
audits or reviews performed upon those books and records of ADM directly related
to the ethanol bought and sold under this Agreement.  The audits or reviews
shall be performed in accordance with generally accepted accounting principals
by an independent certified public accounting firm selected by LS.  The purposes
of the audits shall be to confirm the accuracy and completeness of information
provided by ADM to LS, the Average Net Ethanol Selling Price, ADM’s sales and
shipment volumes for ethanol purchased under this Agreement, and to verify any
other information related to this Agreement.

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

10


--------------------------------------------------------------------------------


LS shall be responsible for any accounting fees incurred during such audits or
reviews.

(b)           Confidentiality Obligations.  Any such independent public
accountants hired by LS will be subject to the same confidentiality obligations
that LS is subject to under Section 26 of this Agreement.   LS agrees to inform
its accountants of those confidentiality obligations.

(c)           Challenges.  Any disputes arising from the audit or review of
ADM’s books and records shall be resolved pursuant to Section 31 hereof.

25.           FINANCIAL INFORMATION.  On a quarterly basis, LS will provide ADM
with copies of current balance sheets, income statements, and statements of cash
flows (audited if available) related to LS.  However, for each quarter during
which ADM is a limited partner of LS, the requirements of this Section 25 shall
be deemed satisfied by virtue of ADM’s access to such information in its
capacity as a limited partner of LS.

26.           HANDLING OF CONFIDENTIAL INFORMATION.  The parties acknowledge
that they will be exchanging information about their businesses under this
Agreement which is confidential and proprietary, and the parties agree to handle
that confidential and proprietary information in the manner described in this
Section 26.

(a)           Definition of Confidential Information.  For purposes of this
Agreement, the term “Confidential Information” will mean information related to
the business operations of LS or ADM that meets all of the following criteria:

(i)            The information must not be generally known to the public, and
must not be a part of the public domain.

(ii)           The information must belong to the party claiming it is
confidential, and must be in that party’s possession.

(iii)          The information must have been protected and safeguarded by the
party claiming it is confidential by measures that were reasonable under the
circumstances before the information was disclosed to the other party.

(iv)          The disclosure of the information to third parties must be likely
to result in adverse consequences to the party claiming it is confidential.

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

11


--------------------------------------------------------------------------------


(v)           Written information must be clearly designated in writing as
“CONFIDENTIAL INFORMATION” by the party claiming it is confidential before it is
disclosed to the other party, except that all information about costs and prices
will always be considered Confidential Information under this Agreement, without
the need for specifically designating it as such.

(vi)          Verbal Confidential Information which is disclosed to the other
party must be summarized in writing, designated in writing as “CONFIDENTIAL
INFORMATION,” and transmitted to the other party within ten (10) days of the
verbal disclosure.

(b)           Limitations on the Use of Confidential Information.  Each party
agrees that it will not use any Confidential Information that it obtains about
the other party for any purpose, other than to perform its obligations under
this Agreement or make disclosures to the Securities and Exchange Commission
(“SEC”) required by law in the opinion of LS’ legal counsel.  The parties
recognize that Little Sioux Corn Processors, LLC, LS’s general partner, will
file this Agreement and disclosures regarding this Agreement with the SEC by LS
and this Agreement will therefore be publicly available to the extent that the
provisions are not eligible for protection via a confidential treatment
request.  Little Sioux Corn Processors, LLC will request confidential treatment
for the terms of this Agreement that disclose the payments to be made to ADM
hereunder, and other information to the extent that its legal counsel advises
that any such other information contained herein is eligible for confidential
treatment by the SEC.  LS and Little Sioux Corn Processors, LLC shall have no
duty or responsibility to request confidential treatment if, in the opinion of
its legal counsel, confidential treatment is not available.

(c)           The Duty not to Disclose Confidential Information.  The parties
agree that they will not disclose any Confidential Information about each other
to any person or organization, other than their respective legal counsel and
accountants, without first getting written consent to do so from the other
party.  This will be the case both while this Agreement is in effect and for a
period of five (5) years after it has been terminated.

(d)           The Duty to Notify the Other Party in Cases of Improper Use or
Disclosure.  Each party agrees to immediately notify the other party if either
party becomes aware of any improper use of or any improper disclosure of the
Confidential Information of the other party at any time while this Agreement is
in effect, and for a period of five (5) years after it has been terminated.

(e)           Protection of the Confidential Information.  Each party agrees to
develop effective procedures for protecting the Confidential Information that it
obtains from the

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

12


--------------------------------------------------------------------------------


other party, and to implement those procedures with the same degree of care that
it uses in protecting its own Confidential Information.

(f)            Return of the Confidential Information.  Immediately upon the
termination of this Agreement, each party agrees to return to the other party
all of the other party’s Confidential Information that is in its possession or
under its control.

27.           RIGHT OF OFFSET.  A party hereto (the “Withholding Party”) has the
right to withhold payments otherwise required hereby from the other party hereto
(the “Withheld Party”) as an offset against any payments that the Withheld Party
fails to make under Sections 13 and 21 hereof.  If a Withholding Party exercises
its right of offset at any time, the Withheld Party may request a written
explanation from the Withholding Party that includes the amount of the offset
claimed and the basis for the exercise of the offset.  Upon receiving such
written notice for an explanation, the Withholding Party shall promptly provide
a reasonably detailed explanation to the Withheld Party.

28.           INSURANCE.

(a)           LS’s Insurance.  During the entire term of this Agreement, LS will
maintain insurance coverage which is standard, in the reasonable opinion of ADM,
for a company of its type and size which is engaged in the business of producing
and selling ethanol.  At a minimum, LS’s insurance coverage must include:

(i)            Comprehensive General Product and Public Liability Insurance,
           naming ADM as an additional named insured, with liability limits of
at least five million dollars ($5,000,000) in the aggregate.

(ii)           Property and Casualty Insurance adequately insuring the LS
Production Facilities and LS’s other assets against theft, damage, and
destruction, on a replacement cost basis.

(iii)          Workers’ Compensation Insurance, to the extent required by law.

On or before the Effective Date of this Agreement, LS will provide ADM with a
Certificate of Insurance Coverage verifying that insurance coverage complying
with the requirements of this Section 28 is in place.

LS will not change its insurance coverage during the term of this Agreement,
except to increase it or enhance it, without the prior written consent of ADM.

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

13


--------------------------------------------------------------------------------


(b)           ADM’S Insurance.  ADM now has, and will maintain during the entire
term of this Agreement, comprehensive general liability insurance with liability
limits of at least five million dollars ($5,000,000) in the aggregate.  During
the entire term of this Agreement, LS will be an additional named insured under
ADM’s comprehensive general liability insurance policy.

29.           MUTUAL INDEMNIFICATION.  If any third party makes a claim against
ADM or any person or organization related to ADM as a result of the actions or
omissions of LS or any person or organization related to LS, including but not
limited to claims related to the quality of the ethanol produced by LS, then LS
agrees to indemnify ADM and its related persons and organizations, and to hold
all of them harmless from any liabilities, damages, costs, and/or expenses,
including costs of litigation and reasonable attorneys’ fees, which they incur
as a result of any such claims made against them by third parties.

The indemnification obligations of the parties under this Agreement will be
mutual, and ADM therefore makes the same commitment to indemnify LS and its
related persons or organizations that LS has made to ADM in the proceeding
paragraph.

30.           SURVIVAL OF REPRESENTATIONS, WARRANTIES, AGREEMENTS, AND CLAIMS.
 All representations, warranties, and agreements made in connection with this
Agreement will survive the termination of this Agreement.  The parties will
therefore be able to pursue claims related to those representations, warranties,
and agreements after the termination of this Agreement, unless those claims are
barred by the applicable statutes of limitation.

Similarly, any claims that the parties have against each other that arise out of
actions or omissions that take place while this Agreement is in effect will
survive the termination of this Agreement.  This means that those claims may be
pursued by the parties even after the termination of this Agreement, unless
those claims are barred by the applicable statutes of limitation.

31.           ALTERNATIVE DISPUTE RESOLUTION AND ATTORNEYS FEES AND COSTS

(a)           Mediation.  Any dispute, controversy or claim arising out of or
relating to this Agreement which cannot be independently resolved by the parties
shall then be attempted to be resolved by mediation with a single mediator
selected by mutual agreement of the parties.  If the parties are unable to agree
on a mediator, such mediation, including without limitation, the selection of
the mediator, shall be administered under the Commercial Mediation Rules of the
American Arbitration Association

(b)           Attorney’s Fees and Costs.  The parties agree that the prevailing
partying in any dispute resolution proceedings related to this Agreement shall
be entitled to collect that

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

14


--------------------------------------------------------------------------------


portion of its costs, expenses, and reasonable attorneys’ fees from the other
party that the award of the court bears to the amount claimed by the prevailing
party in the proceeding.  The same shall be true if one of the parties incurs
costs, expenses, or attorneys’ fees in connection with the enforcement or the
protection of its rights under this Agreement, as a result of an uncured breach
by the other party.  The breaching party shall reimburse the other party for
costs, expenses, and reasonable attorneys’ fees incurred after the expiration of
the applicable cure period, regardless of whether or not the enforcement or the
protection of the rights of the other party involved judicial proceedings or
other formal dispute resolution proceedings.

32.           TITLE AND RISK OF LOSS.  With regard to the ethanol sold to ADM by
LS under this Agreement, title to and risk of loss for such ethanol will pass
from LS to ADM when the ethanol leaves the premises (not the Production
Facilities) of LS.

33.           GOVERNING LAW AND FORUM.  The parties agree that the Agreement
will be governed by, interpreted under, and enforced in accordance with Iowa law
and hereby consent to the jurisdiction of the United States District Court for
the Northern District of Iowa sitting in Sioux City, Iowa whenever federal
jurisdictional requirements are otherwise satisfied, and alternatively the
jurisdiction of the Iowa District Court in and for Cherokee County District
Court, sitting in Cherokee, Iowa, for the resolution of all disputes and legal
proceedings arising hereunder, and the parties waive any defense they might
otherwise have to venue.

34.           NOTICES.  All notices related to this Agreement which relate to
breaches of this Agreement, indemnification claims or other claims being made
under this Agreement, challenges to the books and records of the parties, or the
termination of this Agreement (the “Significant Notices”) must be in writing,
and must be delivered personally or sent by certified or registered mail, return
receipt requested.  All Significant Notices will be effective, and will be
deemed to have been received, upon the actual receipt of the Significant Notice
by its intended recipient, meaning either LS or ADM.

Subject to change upon ten (10) days written notice to the other party, all
written notices to LS provided for in this Agreement will be addressed as
follows:

Steve Roe

President

Little Sioux Corn Processors, LLC

4808 F Avenue

Marcus, IA 51035

with a copy to:

William E. Hanigan, Esq.

BrownWinick

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

15


--------------------------------------------------------------------------------


.666 Grand Ave., Suite 2000

Des Moines, IA 50309

and notices to ADM will be addressed as follows:

Archer Daniels Midland Company

4666 Faries Parkway

Decatur, Illinois 62526

Attn:  Martin A. Lyons

Archer Daniels Midland Company

4666 Faries Parkway

Decatur, Illinois 62526

Attn:  General Counsel

Written notices required or permitted under this Agreement which are not
Significant Notices may be hand delivered, sent by mail, or sent via facsimile. 
These written notices will be effective, and will be deemed to have been
received, upon the actual receipt of the written notices by their intended
recipients, meaning either LS or ADM.

35.           ASSIGNMENT; SUCCESSORS AND ASSIGNS.  Because of ADM’s concerns
about product quality, and because of LS’s concerns about the proper performance
of the services to be provided by ADM, neither party may assign its rights or
obligations under this Agreement without the written consent of the other party,
which consent will not be unreasonably withheld.  This Agreement will be binding
on the successors of the parties, and their assigns.

36.           NO WAIVER.  If any party to this Agreement fails to insist upon
strict performance of any obligation under this Agreement, that failure will not
result in a waiver of that party’s right to demand strict performance in the
future.  This will still be the case, no matter how long the failure to insist
upon strict performance continues.

37.           ENTIRE AGREEMENT.  This Agreement, and the other documents related
to the business transactions described in this Agreement which are referred to
either generally or specifically in this Agreement, set out the entire agreement
between the parties regarding the business transactions described in this
Agreement.  This Agreement and those other documents supersede all prior
understandings between the parties with respect to the subject matter of this
Agreement.  The parties agree that there are no other oral or written
understandings or agreements between them regarding the subject matter of this
Agreement.

38.           AMENDMENT, MODIFICATION, OR WAIVER.  No amendment, modification,
or waiver of any provision of this Agreement or any other related document will
be

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

16


--------------------------------------------------------------------------------


effective unless it is made in writing, unless it is signed by the parties to be
bound by it, and unless it clearly specifies the extent and nature of the
amendment, modification, or waiver.

39.           SEVERABILITY.  If any provision of this Agreement or any other
related document is held to be invalid or unenforceable under any applicable
law, that holding will not affect the validity or enforceability of the rest of
this Agreement, or the other related document.  Also, any provision of this
Agreement or any other related document which is held to be invalid or
unenforceable will not be completely invalidated, but will instead be considered
amended to the extent necessary to remove the cause of the invalidity or
unenforceability.

40.           INTERPRETATION.  This Agreement and any other documents related to
it will be interpreted in a fair and neutral manner, without favoring one party
over the other.  No provision of this Agreement or any other document related to
it will be interpreted for or against either party because the provision was
drafted by that party, or its legal representative.

41.           UNDERSTANDING OF AND VOLUNTARY EXECUTION OF THE AGREEMENT.  The
parties acknowledge and agree that they have read this Agreement, that they
understand it, and that they are entering into it willingly and voluntarily. 
The parties further acknowledge that they either consulted with their respective
legal counsel, or had ample opportunity to consult with their respective legal
counsel, before entering into this Agreement.

42.           HEADINGS AND CAPTIONS.  The headings and captions of the sections
and subsections of this Agreement are inserted for convenience of reference
only, and do not constitute part of the Agreement.

43.           SUPERSEDING OF OTHER AGREEMENTS.  It is the intent of the parties
that this Agreement be consistent with any other documents or agreements related
to the same subject matter covered in this Agreement.  However, in the event of
any inconsistencies, the parties agree that this Agreement will supersede and
take priority over the other inconsistent documents or agreements, except in
cases where there is specific contract language to the contrary which has been
agreed upon by both parties.

IN WITNESS WHEREOF, the parties have executed this Agreement on the day and year
set forth above, to be effective as of the Effective Date.

ARCHER DANIELS MIDLAND CO.

LSCP, L.L.L.P.

 

 

 

 

 

 

 

 

 

 

By:

  /s/ Martin A. Lyons

 

By:

Little Sioux Corn Processors, LLC

 

  March 12, 2007

Its:

General Partner

 

 

 

 

 

By:

/s/ Steve Roe, President

 

 

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

17


--------------------------------------------------------------------------------


 

 

Steve Roe, President

 

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

18


--------------------------------------------------------------------------------


EXHIBIT A

ORDERING AND SHIPPING PROCEDURES

--------------------------------------------------------------------------------

* Portions of this exhibit have been omitted pursuant to a request for
confidential treatment and have been filed with the United States Securities and
Exchange Commission.

19


--------------------------------------------------------------------------------